IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10456
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

JOSE GARCIA GARCIA, also known as
Jose Garcia-Garcia,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 3:00-CR-266-21-X
                         --------------------
                            August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel for Jose Garcia Garcia (“Garcia”) has moved for

leave to withdraw and has filed a brief in accordance with Anders

v. California.1    Our independent review of the record, counsel’s

brief, and Garcia’s pro se response shows that there are no

nonfrivolous issues for appeal.    In his response, Garcia argues

inter alia that his counsel was ineffective for failing to raise

Amendment 484 of the Sentencing Guidelines.    The record has not

been adequately developed for us to consider this argument on


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         386 U.S. 738 (1967).
                             No. 01-10456
                                  -2-

direct appeal.     See United States v. Rivas, 157 F.3d 364, 369

(5th Cir. 1998).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and this appeal is DISMISSED.     See 5TH CIR. R. 42.2.